Opinion by
Watts, J.
§ 1020. Jury; oath administered to; objections to, when to he made. The oath administered to the jury was that they would “well and truly try the issue joined between the parties.” Held, this form of oath has long been in *572general use in this state, and is in substantial compliance with the statute. [Clements v. Crawford, 42 Tex. 601.] Objections to the form and manner in which a jury is sworn should be made at the time, so as to give the court an opportunity to correct the irregularity.
May 30, 1881.
§ 1021. Excessive judgment; remittitur; costs. The judgment being excessive, the appellee filed a remittitur of the excess, and the judgment was reformed in accordance with the remittitur, and the costs of the appeal adjudged against appellee.
Reversed and reformed.